DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to amendments filed on May 25, 2021.
Claims 1-20 are pending.

Response to Amendment
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 10-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chakraborty et al. (US 9,740,577) in view of Talwar et al. (US 2010/0333089) and in further view of Barsness et al. (US 2009/0043873).

With respect to Claim 1, Chakraborty et al. disclose:
identifying at least a first VM of the group of VMs based on failure of creating a snapshot for the at least first VM at a first level of consistency; (identifying a particular virtual machine (first VM) from a number of virtual machines (group of VMs) hosted on the client to be backed up (create snapshot) that fails at the application-consistent level (first level of consistency), Column 5, lines 1-4 and Columns 18 and 19, lines 39-67 and 1-21 respectively)
removing the at least first VM from the group of VMs such that the group of VMs includes first remaining VMs and excludes the at least first VM; (determining that the particular virtual machine fails at the application-consistent level and moving (removing) the particular virtual machine to a file-system consistent level backup (the list of virtual machines to be backed up are still in the application-consistent level group no longer includes the particular virtual machine because of the failure), Columns 18 and 19, lines 39-67 and 1-21 respectively)
initiating creating a first snapshot for the first remaining VMs at the first level of consistency; (iterating through each of the remaining virtual machines separately to be backed up which can be less than all of the virtual machines on a host, Column 8, lines 26-38)
identifying a failure of creating the first snapshot for at least a second VM of the first remaining VMs; (again, determining that the particular virtual machine fails at the application-consistent level (second VM), Columns 18 and 19, lines 39-67 and 1-21 respectively)
removing the at least second VM from the first remaining VMs such that the group of VMs includes one or more second remaining VMs; (moving (removing) the particular virtual machine to a file-system consistent level backup (the list of virtual machines to be backed up are still in the application-consistent level group no longer includes the particular virtual machine because of the failure), Columns 18 and 19, lines 39-67 and 1-21 respectively)
(iterating through each of the remaining virtual machines separately to be backed up which can be less than all of the virtual machines on a host at the application-consistent level, Column 8, lines 26-38)
Chakraborty et al. do not disclose:
grouping a plurality of VMs to form the group of VMs and allow taking a collective snapshot of the group of VMs;
identifying at least a first VM of the group of VMs based on a threshold indicating a probability of failure
removing the at least first VM from the group of VMs based on the threshold indicating the probability of failure of creating the snapshot for the at least first VM at the first level of consistency such that the group of VMs includes first remaining VMs excludes the at least first VM;
creating first and second collective snapshots;
However, Talwar et al. disclose:
identifying at least a first VM of the group of VMs based on a threshold indicating a probability of failure (identifying a VM where a failure probability is greater than a predetermined threshold, Paragraph 33)
removing the at least first VM from the group of VMs based on the threshold indicating the probability of failure of creating the snapshot for the at least first VM at the first level of consistency such that the group of VMs includes first remaining VMs and excludes the at least first VM (through the combination and by extension of Talwar et al. prior art into Chakraborty et al. prior art, the removing of the first VM from the group of VMs based on a probability of failure is disclosed because Talwar et al. was used to modify the identifying step to be a first VM based on a probability of failure and by extension that identified first VM, which is based on the probability of failure, is removed as it is the same first VM from the identified step)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Talwar et al. into the teaching of Chakraborty et al. to include identifying at least a first VM of the group of VMs based on a threshold indicating a probability of failure and removing the at least first VM from the group of VMs based on the threshold indicating the probability of failure of creating the snapshot for the at least first VM at the first level of consistency such that the group of VMs includes first remaining VMs and excludes the at least first VM in order to improve the efficiency and performance of performing a backup for a group of virtual machines if the backup agent knows that a specific backup has a high probability of failure.
Chakraborty et al. and Talwar et al. do not disclose:
grouping a plurality of VMs to form the group of VMs and allow taking a collective snapshot of the group of VMs;
creating first and second collective snapshots;
However, Barsness et al. disclose:
grouping a plurality of VMs to form the group of VMs and allow taking a collective snapshot of the group of VMs; (grouping multiple virtual machines and take a single snapshot that contains the states of the multiple virtual machines, Paragraph 30, lines 10-14)
(creating a snapshot of multiple virtual machines as needed, Paragraph 30, lines 10-14)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Barsness et al. into the teaching of Chakraborty et al. and Talwar et al. to include grouping a plurality of VMs to form the group of VMs and allow taking a collective snapshot of the group of VMs and creating first and second collective snapshots in order to allow the saving of the state of multiple virtual machines in a single snapshot and the restoration of multiple machines using a single snapshot. (Barsness et al., Paragraph 30, lines 10-14)

With respect to Claim 3, all the limitations of Claim 1 have been addressed above; and Chakraborty et al. further disclose:
wherein the group of VMs is hosted on one or more Microsoft Hyper-V hypervisors including feature of resilient change tracking (RCT). (virtualization software or platform includes Hyper-V from Microsoft, Column 7, lines 1-5; includes a resilient change tracking identifier, Column 13, lines 40-48)

With respect to Claim 4, all the limitations of Claim 1 have been addressed above; and Chakraborty et al. further disclose:
wherein identifying the failure of creating the first snapshot includes receiving information indicating a reason of the failure. (the backup agent receives information indicating failure due to the VSS writer inside the virtual machine may not be stable, there may be a lack of space inside the virtual hard disk of the virtual machine, the application installed in the virtual machine may not have provided a VSS writer or may not have properly registered with VSS (reason of the failure), Columns 18 and 19, lines 64-67 and 1-3)

With respect to Claim 5, all the limitations of Claim 1 have been addressed above; and Chakraborty et al. further disclose:
wherein removing the at least first VM from the group of VMs includes creating a different group for the at least first VM, and removing the at least second VM from the first remaining VMs includes moving the at least second VM to the different group. (moving (removing) the virtual machines that failed at the application-consistent level to the file-system consistent level (different group), Columns 18 and 19, lines 39-67 and 1-21 respectively)

With respect to Claim 6, all the limitations of Claim 1 have been addressed above; and Chakraborty et al. further disclose:
further comprising creating a third snapshot for the at least first VM or the at least second VM at a second level of consistency. (creating a backup at the crash-consistent level for the virtual machine (first VM or second VM), Column 19, lines 16-21)

With respect to Claim 7, all the limitations of Claim 6 have been addressed above; and Chakraborty et al. further disclose:
wherein the first level of consistency is an application consistency, and the second level of consistency is a crash consistency. (application-consistent backup (first level) and crash-consistent backup (second level), Columns 18 and 19, lines 39-67 and 1-21 respectively)

Claims 8 and 10-14 are apparatus claims corresponding to the method claims above (Claims 1 and 3-7) and, therefore, are rejected for the same reasons set forth in the rejections of Claims 1 and 3-7.

Claims 15 and 17-20 are computer-readable storage medium claims corresponding to the method claims above (Claims 1, 3 and 5-7) and, therefore, are rejected for the same reasons set forth in the rejections of Claims 1, 3 and 5-7.

Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chakraborty et al. (US 9,740,577) in view of Talwar et al. (US 2010/0333089) in view of view of Barsness et al. (US 2009/0043873) and in further view of Keinan (US 2010/0191952).

	With respect to Claim 2, all the limitations of Claim 1 have been addressed above; and Chakraborty et al., Talwar et al. and Barsness et al. do not disclose:
	wherein identifying the at least first VM of the group of VMs includes:
allocating a plurality of weights to the at least first VM, the plurality of weights indicating a plurality of attributes related to the probability of failure;
calculating a summation of the plurality of weights; and
comparing the summation to the threshold.
Keinan discloses:
allocating a plurality of weights to the at least first VM, the plurality of weights indicating a plurality of attributes related to the probability of failure; (assigning weights to various risk factors (attributes) related to the probability of failure, Paragraphs 17-22)
calculating a summation of the plurality of weights; (probability of failure is the sum of all the weighted values, Paragraph 23)
and comparing the summation to the threshold. (comparing the probability of failure to a threshold value, Paragraph 28)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Keinan into the teaching of Chakraborty et al., Talwar et al. and Barsness et al. to include allocating a plurality of weights to the at least first VM, the plurality of weights indicating a plurality of attributes related to the probability of failure, calculating a summation of the plurality of weights and comparing the summation to the threshold in order to calculate the probability of failure depending on various risk factors that are weighted differently.

Claim 9 is an apparatus claim corresponding to the method claim above (Claim 2) and, therefore, is rejected for the same reasons set forth in the rejection of Claim 2.

Claim 16 is a computer-readable storage medium claim corresponding to the method claim above (Claim 2) and, therefore, is rejected for the same reasons set forth in the rejection of Claim 2.

Response to Arguments
Applicant's arguments filed May 25, 2021 have been fully considered but they are not persuasive.

In the Remarks, Applicant argues:
	Note also that Chakraborty does not teach choosing the VM to be backed up based on prediction of failure. Rather, Chakraborty only teaches that if the application consistent backup actually fails, then a second attempt is made using file consistent backup. Thus, Chakraborty provides no teaching of prediction of failure, rather the change to a different level of backup is made only after a prior backup attempt fails - which is exactly what the claimed invention seeks to avoid.

Examiner’s Response:
	As can be seen in the rejection to Claim 1 above, the Examiner did not rely on Chakraborty to disclose “choosing the VM to be backed up based on prediction of failure”. It is through the combination of Chakraborty and Talwar that disclose “choosing the VM to be backed up based on prediction of failure”. 

In the Remarks, Applicant argues:
	To begin with, Talwar is not concerned with backups, but rather with the normal running operation of a VM on a host machine. Talwar monitors the reliability of the host machine to determine whether a particular VM should remain running on that host, or be migrated to another host. See, e.g., Paragraph [0031]: “An operation 307 is executed to 

Examiner’s Response:
The Examiner respectfully disagrees. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, one skilled in the art would be motivated to combine Talwar’s teaching of identifying VMs that have a probability of failure into the teachings of Chakraborty that discloses actual failures and removing of the VMs for reasons such as improving efficiency and performance of backups. By using a “predicted failure” as opposed to an “actual failure”, the backup system could 
Therefore, for at least the reasons set forth above, the rejection made under 35 U.S.C. 103 is proper and thus, maintained.

In the Remarks, Applicant argues:
With regards to specifics of the rejection, the examiner cited Paragraph [0033] of Talwar as disclosing the identification of probability of failure. However, the independent claims recite: “indicating a probability of failure of creating a snapshot for the at least first VM at a first level of consistency.” Conversely, Talwar is discussing the probability of failure of the host not the VM, let alone a snapshot of the VM. See, Talwar Paragraph [0033]: “a failure probability for the host is greater than a predetermined threshold.” Underline added.
Talwar discloses that when the indicated reliability of the host is below the reliability requirement of the VM, the VM is migrated to a different host. The examiner construes this disclosure as teaching the removal of the VM from the group of VMs. However, first, Talwar never discusses grouping VMs for backup or for any other purpose, for that matter. Second, when Talwar teaches to migrate the VM from the host, it has no relevance with respect to a backup operation - if that particular host was part of a group of VMs to be backed up together, they will still be backed up together regardless of which host each VM of the group is a guest. Thus, after the migration the migrated VM will be backed up together with its assigned group.


Examiner’s Response:
As can be seen in the rejection to Claim 1, the Examiner has not relied upon Chakraborty or Talwar to disclose “group backups”. The Examiner has relied upon Barsness to disclose this feature. Barness discloses grouping multiple virtual machines and taking a single snapshot that contains the states of the multiple virtual machines. (see Paragraph 30). One skilled in the art would be motivated to combine Barness with the Chakraborty and Talwar in order to be able to restore multiple machines using a single snapshot which can be more efficient and save resources.
Therefore, for at least the reasons set forth above, the rejection made under 35 U.S.C. 103 is proper and thus, maintained.

In the Remarks, Applicant argues:
Note that the examiner’s reasoning for the alleged combination of Chakraborty and Talwar is simply a statement of the claimed invention, clearly showing that the rejection is based on impermissible hindsight. As stated in MPEP 2142: “The Federal Circuit has stated that ‘rejections on obviousness cannot be sustained with mere 

Examiner’s Response:
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANNY N UNG whose telephone number is (571)270-7708.  The examiner can normally be reached on Mon-Thurs 7am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/LU/
Lanny Ung           Examiner, Art Unit 2191                                                                                                                                                                                             
June 24, 2021

/WEI Y ZHEN/           Supervisory Patent Examiner, Art Unit 2191